Name: 2008/398/EC: Commission Decision of 30 April 2008 on the clearance of the accounts of the paying agencies of Lithuania and Slovakia concerning expenditure in the field of rural development measures financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the 2006 financial year (notified under document number C(2008) 1713)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  Europe;  accounting; NA;  regions and regional policy
 Date Published: 2008-05-29

 29.5.2008 EN Official Journal of the European Union L 139/54 COMMISSION DECISION of 30 April 2008 on the clearance of the accounts of the paying agencies of Lithuania and Slovakia concerning expenditure in the field of rural development measures financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the 2006 financial year (notified under document number C(2008) 1713) (Only the Lithuanian and Slovak texts are authentic) (2008/398/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (1), and in particular Article 7(3) thereof, After consulting the Fund Committee, Whereas: (1) Commission Decision 2007/325/EC (2) cleared, for the 2006 financial year, the accounts of all the paying agencies except for the Lithuanian paying agency NMA and the Slovak paying agency APA. (2) Following the transmission of new information and after additional checks, the Commission can now take a decision concerning expenditure in the field of rural development measures on the integrality, accuracy and veracity of the accounts submitted by the Lithuanian paying agency NMA and the Slovak paying agency APA. (3) In accordance with the second subparagraph of Article 7(3) of Regulation (EC) No 1258/1999 and Article 7(1) of Commission Regulation (EC) No 1663/95 (3), this Decision does not prejudice decisions taken subsequently by the Commission excluding from Community financing expenditure not effected in accordance with Community rules, HAS ADOPTED THIS DECISION: Article 1 The accounts of the Lithuanian paying agency NMA and the Slovak paying agency APA concerning expenditure in the field of rural development financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, in respect of the 2006 financial year, are hereby cleared. The amounts which are recoverable from, or payable to, each Member State pursuant to this Decision in the field of rural development measures applicable in Lithuania and Slovakia are set out in Annex I and Annex II. Article 2 This Decision is addressed to the Republic of Lithuania and the Slovak Republic. Done at Brussels, 30 April 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 103. (2) OJ L 122, 11.5.2007, p. 41. (3) OJ L 158, 8.7.1995, p. 6. Regulation as last amended by Regulation (EC) No 465/2005 (OJ L 77, 23.3.2005, p. 6). ANNEX I CLEARANCE OF THE PAYING AGENCIES ACCOUNTS Financial year 2006  Rural development expenditure in new Member States Amount to be recovered from or paid to the Member State MS 2006  Expenditure for the paying agencies for which the accounts are Total a + b Reductions Total Interim payments reimbursed to the Member State for the financial year Amount to be recovered from ( ) or paid to (+) the Member State (1) cleared disjoined = expenditure declared in the annual declaration = total of interim payments reimbursed to the Member State for the financial year a b c = a + b d e = c + d f g = e  f LT EUR 140 012 181,61 0,00 140 012 181,61 0,00 140 012 181,61 140 016 503,00 4 321,39 SK EUR 117 633 325,77 0,00 117 633 325,77 0,00 117 633 325,77 116 647 230,54 986 095,23 (1) As payments have reached 95 % of the financial plan, the balance will be settled during the closure of the programme. ANNEX II Financial year 2006  Rural development expenditure in new Member States Differences between annual accounts and declarations of expenditure LITHUANIA No Measures Expenditure 2006 Annex I column a Reductions Annex I column d Amount cleared 2006 Annex I column e i ii iii = i + ii 1 Agri-environment 15 494 475,76 15 494 475,76 2 Less-favoured areas and areas with environmental restrictions 47 293 534,79 47 293 534,79 3 Meeting standards 21 597 031,76 21 597 031,76 4 Afforestation of agricultural land 1 231 609,30 1 231 609,30 5 Early retirement 17 773 634,01 17 773 634,01 6 Support for semi-subsistence farms undergoing restructuring 1 462 384,11 1 462 384,11 7 Other measures 1 394 540,58 1 394 540,58 8 Technical assistance 1 184 624,44 1 184 624,44 9 Complementary national direct payments 32 580 346,86 32 580 346,86 Total 140 012 181,61 0,00 140 012 181,61 SLOVAKIA No Measures Expenditure 2006 Annex I column a Reductions Annex I column d Amount cleared 2006 Annex I column e i ii iii = i + ii 1 Investments in agricultural holdings 1 198 188,21 1 198 188,21 2 Training 0,00 0,00 3 Less-favoured areas and areas with environmental restrictions 62 787 379,02 62 787 379,02 4 Meeting standards 42 757,75 42 757,75 5 Agri-environmental support 24 130 433,63 24 130 433,63 6 Improving processing and marketing of agricultural products 234 596,08 234 596,08 7 Forest management 0,00 0,00 8 Afforestation of agricultural land 17 586,78 17 586,78 9 Land consolidation 0,00 0,00 10 Diversification of agricultural activities 0,00 0,00 11 Support for semi-subsistence farms 46 466,54 46 466,54 12 Producer groups 184 532,46 184 532,46 13 Technical assistance including evaluation 355 784,81 355 784,81 14 Complements to direct payments 26 459 743,74 26 459 743,74 901 Investments in agricultural holdings, Regulation (EC) No 1268/1999 486 351,14 486 351,14 905 Agri-environmental support  projects approved under Regulation (EC) No 1268/1999 1 577 512,24 1 577 512,24 907 Forest management  projects approved under Regulation (EC) No 1268/1999 44 147,16 44 147,16 912 Producer groups  projects approved under Regulation (EC) No 1268/1999 67 846,21 67 846,21 Total 117 633 325,77 0,00 117 633 325,77